As filed with the Securities and Exchange Commission onJanuary 26, 2012 Securities Act File No. 333-168044 Investment Company Act File No. 811-21982 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-2 TRegistration Statement under the Securities Act of 1933 oPre-Effective Amendment No. x Post-Effective Amendment No. 3 and/or T Registration Statement under the Investment Company Act of 1940 T Amendment No. 10 GUGGENHEIM STRATEGIC OPPORTUNITIES FUND (Exact Name of Registrant as Specified in Charter) 2455 Corporate West Drive Lisle, Illinois 60532 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (630) 505-3700 Kevin M. Robinson Guggenheim Funds Investment Advisors, LLC 2455 Corporate West Drive Lisle, Illinois 60532 (Name and Address of Agent for Service) Copies to: Michael K. Hoffman, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Approximate date of proposed public offering: From time to time after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, as amended, other than securities offered in connection with a dividend reinvestment plan, check the following box S This post-effective amendment will become effective immediately pursuant to Rule 462(d) under the Securities Act of 1933, as amended. This Post-Effective Amendment No. 3 to the Registration Statement on Form N-2 (File Nos. 333-168044 and 811-21982) of Guggenheim Strategic Opportunities Fund (the “Registration Statement”) is being filed pursuant to Rule 462(d) under the Securities Act of 1933, as amended (the “Securities Act”), solely for the purpose of filing exhibits to the Registration Statement. Accordingly, this Post-Effective Amendment No. 3 consists only of a facing page, this explanatory note and Part C of the Registration Statement on Form N-2 setting forth the exhibits to the Registration Statement. This Post-Effective Amendment No. 3 does not modify any other part of the Registration Statement.The contents of the Registration Statement are hereby incorporated by reference. Pursuant to Rule 462(d) under the Securities Act, this Post-Effective Amendment No. 3 shall become effective immediately upon filing with the Securities and Exchange Commission. PART C OTHER INFORMATION Item 25.Financial Statements And Exhibits (1)Financial Statements Part A None Part B Included in the Statement of Additional Information filed as part of Post-Effective Amendment No. 1 to this Registration Statement, as filed with the Commision on December 2, 2011,are the Registrant's audited financial statements for the period ended May 31, 2011, notes to such financial statements and the report of independent registered public accounting firm thereon. (2)Exhibits (a) Amended and Restated Agreement and Declaration of Trust of Registrant(4) (b) Amended and Restated By-Laws of Registrant (5) (c) Not applicable (d) Not applicable (e) Dividend Reinvestment Plan of Registrant(1) (f) Not applicable (g) (i) Investment Advisory Agreement between Registrant andGuggenheim Funds InvestmentAdvisors, LLC (the “Investment Adviser”)(2) (ii) Investment Sub-Advisory Agreement among Registrant, the Investment Adviser and Guggenheim Partners Asset Management, LLC (the “Sub- Adviser”)(2) (h) (i) Sales Agreement among Registrant, the Investment Adviser and Cantor Fitzgerald & Co.(6) (ii)
